Name: COMMISSION REGULATION (EC) No 256/97 of 12 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 13 . 2 . 97 EN Official Journal of the European Communities No L 42/ 11 COMMISSION REGULATION (EC) No 256/97 of 12 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of amended Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 13 February 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 325, 14. 12. 1996, p. 5 . 0 OJ No L 387, 31 . 12 . 1992, p. 1 . h) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 42/ 12 EN Official Journal of the European Communities 13 . 2. 97 ANNEX to the Commission Regulation of 12 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 204 41,5 212 113,6 624 212,1 999 122,4 0707 00 10 068 88,5 999 88,5 0709 10 10 220 132,6 999 132,6 0709 90 73 052 125,7 204 132,8 628 141,9 999 133,5 0805 10 01 , 0805 10 05, 0805 10 09 052 37,3 204 42,9 212 40,7 220 49,0 448 23,0 l 600 56,4 624 57,0 999 43,8 805 20 1 1 204 90,1 999 90,1 0805 20 13, 0805 20 15, 0805 20 17, l 0805 20 19 052 55,2 204 72,9 400 104,7 464 87,1 l 600 101,0 624 81,7 662 57,7 999 80,0 0805 30 20 052 69,7 600 77,8 999 73,8 0808 10 51 , 0808 10 53, 0808 10 59 039 97,7 052 59,3 060 60,9 068 36,2 400 88,9 404 82,8 999 71,0 0808 20 31 388 83,4 400 110,7 512 75,2 528 82,1 624 77,2 999 85,7 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code *999' stands for 'of other origin'.